[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 05-17224                ELEVENTH CIRCUIT
                                                        NOVEMBER 20, 2006
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 04-22170-CV-DLG

MICHAEL NETTLES,

                                                    Plaintiff-Appellant,

                                 versus

LSG SKY CHEFS,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________


                          (November 20, 2006)



Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Michael Nettles appeals the district court’s grant of summary judgment in

favor of his former employer, LSG Sky Chefs (LSG), in his action alleging

violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, and

42 U.S.C. § 1981. Nettles, an African American, asserts LSG discriminated

against him and harassed him based on his race, and then retaliated against him

after he complained of the discriminatory and harassing behavior. On appeal,

Nettles contends the district court erred in granting summary judgment on his race

discrimination and retaliation claims because LSG’s actions separately and

collectively rose to the level of adverse employment actions or amounted to a

constructive discharge, and on his harassment claim because LSG’s conduct

collectively amounted to an abusive working environment.1

       We review a district court’s grant of summary judgment de novo, and view

all the evidence in the light most favorable to the nonmoving party. Maniccia v.

Brown, 171 F.3d 1364, 1367 (11th Cir. 1999). The same prima facie case

standards apply to Title VII and § 1981 discrimination claims. Standard v.

A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998). To establish a prima

facie case of discrimination, a plaintiff must show: (1) he is a member of a



       1
         Because we find that Nettles did not establish a prima facie case of employment
discrimination, we do not address his argument on appeal regarding pretext.

                                               2
protected class; (2) he was qualified for the job; (3) he suffered an adverse

employment action; and (4) he was replaced by someone outside the protected

class or was treated less favorably than a similarly situated individual outside the

protected class. Maynard v. Bd. of Regents of the Div. of Univs. of Fla. Dep’t of

Educ., 342 F.3d 1281, 1289 (11th Cir. 2003). To establish a prima facie case of

retaliation, a plaintiff must show: (1) he engaged in protected activity; (2) his

employer was aware of that activity; (3) he suffered an adverse employment

action; and (4) the action was causally related to the protected activity. Maniccia,

171 F.3d at 1369. “An adverse employment action is an ultimate employment

decision, such as discharge or failure to hire, or other conduct that ‘alters the

employee’s compensation, terms, conditions, or privileges of employment,

deprives him or her of employment opportunities, or adversely affects his or her

status as an employee.’” Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 587 (11th

Cir. 2000) (citation omitted). Conduct that falls short of an ultimate employment

decision must meet “some threshold level of substantiality” in order to be

actionable. Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1456 (11th Cir.

1998). “A constructive discharge occurs when a discriminatory employer imposes

working conditions that are ‘so intolerable that a reasonable person in [the




                                           3
employee’s] position would have been compelled to resign.’” Fitz v. Pugmire

Lincoln-Mercury, Inc., 348 F.3d 974, 977 (11th Cir. 2003) (citation omitted).

      Nettles put forth the following evidence to show he suffered adverse

employment actions: (1) LSG undermined his authority in front of customers,

peers, and subordinates; (2) LSG excluded him from a business meeting with LSG

chairman Hans Rech and denied Nettles the opportunity to make a presentation at

a meeting; (3) LSG denied administrative support for his staff trip to Puerto Rico;

(4) LSG evaluated him as “Fully Meets Expectations” rather than “Fully Exceeds

Expectations;” and (5) LSG offered him the position of Northeast Sector Vice

President on terms and conditions less favorable than those offered to other Vice

Presidents. After a review of the record, we conclude that none of these actions,

either separately or collectively, meet the threshold level of substantiality needed

to show an adverse employment action or a constructive discharge. Nettles’

failure to show he suffered an adverse employment action is fatal to both his

discrimination and retaliation claims.

      To establish a prima facie case of harassment, a plaintiff must show that:

(1) he belongs to a protected group; (2) he has been subject to unwelcome

harassment; (3) the harassment was based on a protected characteristic of the

employee; (4) the harassment was sufficiently severe or pervasive to alter the

                                          4
terms and conditions of employment and create a discriminatory abusive working

environment; and (5) the employer is responsible for such environment under

either a theory of vicarious or direct liability. Mendoza v. Borden, Inc., 195 F.3d

1238, 1245 (11th Cir. 1999) (en banc).

         Nettles claims his direct superior, Dennis Mancini, harassed him by

undermining him, disagreeing with him, denying him training, and unfavorably

comparing minority staff members with non-minority staff members. After a

review of the record, we conclude there is no evidence any of these actions were

motivated by race. The only race-related statements Nettles alleges were not

directed at Nettles and were made outside of Nettles’ presence. Nettles’ failure to

show any of these actions were motivated by his race is fatal to his harassment

claim.

         Nettles is unable to establish a prima facie case of discrimination,

retaliation, or harassment. The district court did not err in granting summary

judgment.

         AFFIRMED.




                                            5